1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3

4     CAM EASH,                                              Case No. 3:19-cv-00488-LRH-CBC
5                                          Petitioner,
             v.                                              ORDER
6

7     WILLIAM GITTERE, et al.,
8                                       Respondents.
9

10          This case is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, by
11   Cam Eash, a prisoner at Nevada’s Ely State Prison. On August 14, 2019, Eash filed his habeas
12   corpus petition (ECF No. 1-1), along with an application to proceed in forma pauperis (ECF
13   No. 1), and a motion for appointment of counsel (ECF No. 1-2). On August 15, 2019, the Court
14   denied the application to proceed in forma pauperis and ordered Eash to either file a new
15   in forma pauperis application or pay the filing fee for this action (ECF No. 3). Eash then paid the
16   filing fee on September 9, 2019 (ECF No. 4). Therefore, the Court has reviewed Eash’s habeas
17   petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States
18   District Courts. The Court will direct the Clerk of the Court to serve the petition upon the
19   Respondents and will require a response.
20          Eash filed, with his petition, a motion for appointment of counsel (ECF No. 1-2).
21   “Indigent state prisoners applying for habeas corpus relief are not entitled to appointed counsel
22   unless the circumstances of a particular case indicate that appointed counsel is necessary to
23   prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing
24   Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may, however,
25   appoint counsel at any stage of the proceedings “if the interests of justice so require.” See 18
26   U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196.
27   The Court determines that appointment of counsel is unwarranted in this case at this time. The
28   motion for appointment of counsel will be denied.
                                                         1
1              IT IS THEREFORE ORDERED that the Clerk of the Court is directed to separately

2    file the petition for writ of habeas corpus and the motion for appointment of counsel, which are

3    currently attached to the in forma pauperis application at ECF Nos. 1-1 and 1-2.

4              IT IS FURTHER ORDERED that the Clerk of the Court is directed to add

5    Aaron D. Ford, Attorney General of the State of Nevada, as counsel for Respondents.

6              IT IS FURTHER ORDERED that the Clerk of the Court is directed to electronically

7    serve upon Respondents a copy of the petition for writ of habeas corpus and a copy of this order.

8              IT IS FURTHER ORDERED that Respondents will have 60 days from the date on

9    which the petition is served upon them to appear in this action, and to answer or otherwise

10   respond to the petition. If Respondents file an answer, Petitioner will have sixty 60 days to file a

11   reply to the answer. If Respondents file a motion to dismiss, Petitioner will have sixty 60 days to

12   file a response to the motion to dismiss, and then Respondents will have thirty 30 days to file a

13   reply to Petitioner’s response.

14             IT IS FURTHER ORDERED that Petitioner’s motion for appointment of counsel is

15   denied.

16
               DATED this 10th day of September, 2019.
17

18                                                         ________________________________
                                                           LARRY R. HICKS,
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                      2
